DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Claim Interpretation
Instant claim 12 recites:
A micro hair follicle that is obtained by means of an in vitro process comprising at least one step of culturing matrix cells which are located in the hair bulb in the presence of an effective amount of a ROCK inhibitor for a period of time sufficient to allow differentiation of said cells into keratinocytes positive for the K85 K35 markers, wherein the keratinocytes positive for the K85 K35 markers reach confluence while forming regular clusters and wherein the matrix cells are obtained from hair in the anagen phase and are free from other cell types.


The instant claims were interpreted herein as product-by-process claims. It is well established that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Here, the instant claims are drawn to a micro hair follicle obtained by a particular process. It is noted the instant claims require the matrix cells to differentiate into K85 K35 keratinocytes; i.e., the final structure does not seem to even comprise matrix cells, but, rather, in vivo. (Page 3, lines 9-16). For purposes of this Action, the instant claims were broadly interpreted herein to encompass any micro hair follicle structure comprising K85 K35 keratinocytes.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-7, 9-14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance.
Instant claim 12 recites:
A micro hair follicle that is obtained by means of an in vitro process comprising at least one step of culturing matrix cells which are located in the hair bulb in the presence of an effective amount of a ROCK inhibitor for a period of time sufficient to allow differentiation of said cells into keratinocytes positive for the K85 K35 markers. wherein the keratinocytes positive for the K85 K35 markers reach confluence while forming regular clusters and wherein the matrix cells are obtained from hair in the anagen phase and are free from other cell types.


As discussed above, the instant claims were broadly interpreted herein to encompass any micro hair follicle structure comprising K85 K35 keratinocytes. As such, the instant claims are drawn 
The instant specification discloses micro hair follicles are naturally occurring structures comprising K85 K35 keratinocytes. (Page 3, lines 13-16; page 20, lines 20-22). Moreover, Moll et al (Histochem. Cell Biol., 129:705-733 (2008), prior art of record) teaches K35 and K85 are expressed in the hair-forming matrix of the cortex and the hair cuticle of hair follicles. (FIGS. 6d, 6h, and 6i; page 823, second column). Likewise, Duchstein et al (Chem. Chem. Phys., 17:21880-21884 (2015), prior art of record) teaches K85 and K35 are the most abundant keratin species in human hair. (Page 21880, Introduction). Hirobe (Dermatol. Sinica, 32:200-204 (2014), prior art of record) teaches that a “function of keratinocytes is to produce keratin.” (Page 201, Structure and function of the epidermis). Vogt et al (Hair Growth and Disorders, Chapter 1 (2008), prior art of record) teaches “[h]air growth results from the proliferative activity of matrix keratinocytes, which give rise to the hair shaft and the inner root sheath.” (§ 1.5 and FIG. 1.2). 
Linder et al (US 2011/0086079) teaches:
The terms “microfollicle” and “neofollicle” are used interchangeably herein and refer to an incomplete mammalian hair follicle structure that is  composed of the dermal cellular scaffold, but lacking other cell types, such as  muscle cells, nerves, blood vessels, etc., resulting in a reduced size if compared to the natural follicle. (0015).


However, Mahjour et al (Tiss. Eng. B, 18(1):15-23 (2012)) teaches neofollicles are naturally occurring structures, i.e., immature natural follicles, which would have a reduced size compared to mature, natural follicles. (Page 16; FIG. 1, reproduced below).

    PNG
    media_image1.png
    606
    823
    media_image1.png
    Greyscale

As such, the instant claims are drawn to a judicial expectation (natural phenomenon) in the form of a naturally occurring micro hair follicle, which naturally comprises K85 K35 keratinocytes (STEP 2A, PRONG ONE: YES). 
Though product-by-process claims, the instant claims are, in fact, drawn to a micro hair follicle, and not a method of making/using the micro hair follicle. Moreover, as discussed above, the broadest reasonable interpretation of the instant claims encompass a naturally occurring micro hair follicle. As such, the instant claims do not recite additional elements that integrate the judicial expectation into a practical application (STEP 2A, PRONG TWO: NO).
As discussed above, the broadest reasonable interpretation of the instant claims would encompasses naturally occurring a micro hair follicles (neofollicles), which naturally comprise K85 K35 keratinocytes. As such, the claimed micro hair follicle would be indistinguishable from e.g., neofollicles) with respect to structure and function; i.e., the instant claims do not recite any limitations that amount to significantly more than the judicial exception (STEP 2B: NO).
Accordingly, the instant claims do not constitute patent eligible subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al (US 2011/0086079, prior art of record) in view of Duchstein et al (Chem. Chem. Phys., 17:21880-21884 (2015), prior art of record).
As discussed above, the instant claims, as amended, were broadly interpreted herein to encompass any micro hair follicle structure comprising K85 K35 keratinocytes. Lindner teaches a microfollicle comprising keratinocytes. (Abstract; ¶¶ 0015-0021). Lindner further teaches the keratinocytes are derivable and/or derived from a mammal hair follicle. (¶ 0020). Lindner does not explicitly teach the keratinocytes are K85/K35 positive keratinocytes. However, Duchstein teaches K85 and K35 are the most abundant keratin species in human hair. (Page 21880, Introduction). As such, one of ordinarily skill in the art would have been motivated to produce microfollicles comprising K85/K35 positive keratinocytes in order to advantageously recapitulate the keratin profile found in vivo with a reasonable expectation of success.
prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 3-7, 9-14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/462,346 (reference application) as evidenced by Duchstein. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and conflicting claims are drawn to overlapping micro hair follicles. It is noted both the instant and conflicting claims recite contacting follicle precursor cells with ROCK inhibitor (e.g., Y27632) to yield keratinocytes. As such, absent evidence to the contrary, the keratinocytes of the conflicting claims would inherently express K85 and K35 markers, which Duchstein evidences are the most abundant keratin species in human hair. (Page 21880, Introduction).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3-7, 9-14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/760,109 (reference application) as evidenced by Duchstein. 
in vitro hair follicle equivalent; see, e.g., conflicting claims 10) comprising K85 and K35 positive keratinocytes. It is noted both the instant and conflicting recite contacting follicle precursor cells with a ROCK inhibitor (e.g., Y27632). (See conflicting claim 14). As such, both the instant and conflicting claims encompass overlapping subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed 10/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set forth above.
On page 2 of the Response, Applicant urges an “in vivo hair follicle is different from the micro follicle of the present invention in terms of morphological structure.” Applicant cites to Thibaut, which was fully considered, and further urges “the hair shaft is bigger . . .  than the micro follicle of the present invention” and “[o]nly a bud formation occurred in the case of the micro hair follicle of the present invention.” 
However, the instant specification discloses “[t]hese cells placed in 3D culture, make it possible to obtain, unexpectedly, a micro hair follicle exhibiting most of the characteristics of a microfollicle in vivo, comprising in particular keratinocytes and melanocytes.” (Page 3, lines 13-15). As such, the claimed micro hair follicle is seemingly indistinguishable from “a microfollicle in vivo.” In the Response, Applicant urges the claimed micro hair follicle is morphologically different from an in vivo hair follicle, but offers no comparison to a microfollicle in vivo, which See Mahjour, page 16 and FIG. 1).
On pages 2-3 of the Response, Applicant urges “[e]nclosed is comparative data showing that the markers up regulated in the case of the Lindner hair follicle equivalent are not K35/K85, which are specific keratins present in a hair.” First, it is unclear is Applicant conducted actual experiments comparing the claimed micro hair follicle to Lindner, or simply compiled data from the disclosure of Lindner. It is also unclear if Applicant actually assayed for K35/K85 expression in hair follicle equivalent disclosed by Lindner. 
Second, the instant claims are rejected over Lindner in view of Duchstein, and not over Lindner alone. As discussed above, one of ordinarily skill in the art would have been motivated by the teachings of Duchstein to utilize K85/K35 positive keratinocytes in the microfollicles taught by Lindner in order to advantageously recapitulate the keratin profile found in vivo with a reasonable expectation of success.
The provisional nonstatutory double patenting rejections of record are maintained for the reasons set forth above.
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050089512
WO 2011/056017
Horland et al., BMC Proceed., 5(S8)1-2 (2011)


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651